 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUDY DELEAL,                                       Case No.: 19-cv-00522-MMA-NLS
12                                    Petitioner,
                                                        REPORT AND
13   v.                                                 RECOMMENDATION OF UNITED
                                                        STATES MAGISTRATE JUDGE RE:
14   KEN CLARK, Warden,
                                                        DENYING PETITION FOR WRIT
15                                  Respondent.         OF HABEAS CORPUS
16
                                                        [ECF No. 1]
17
18   I.    INTRODUCTION
19         Petitioner Rudy Deleal (“Petitioner” or “Deleal”), a state prisoner, has filed a
20   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, challenging his San
21   Diego Superior Court conviction for driving under the influence of a drug causing injury
22   in case number SCD265087. (ECF No. 1 at 2.) Respondent filed an answer, arguing that
23   Petitioner’s petition fails on the merits, and lodged the court records. (ECF No. 6; ECF
24   No. 7 (“Lodgment”).) Petitioner was provided with the opportunity to file a traverse by
25   July 10, 2019, (ECF No. 4 at 2,) but has failed to do so to date. After reviewing the
26   parties’ submissions and the lodgments, and for the reasons discussed below, the Court
27   RECOMMENDS the Petition be DENIED.
28   ///

                                                    1
                                                                              19-cv-00522-MMA- NLS
 1   II.    FACTUAL BACKGROUND
 2   The following facts are taken from the California Court of Appeal opinion:1
 3
 4                Megan, a stay-at-home mother and part-time model, lived with her
            two children and their father in an apartment in San Diego, California. On an
 5
            evening in December 2015, Megan went for a walk on University Avenue to
 6          a nearby store.
 7
                   Around the same time, Jesus Contreras was driving westbound on
 8          University Avenue. Contreras observed a sport utility vehicle (SUV) driving
            two cars in front of him. The SUV was zigzagging and swerving between
 9
            lanes. Contreras reached for his phone to call 911 because he believed the
10          driver of the SUV was under the influence. Contreras saw the SUV slow
            down and move to the right as if it was going to park. The SUV then
11
            accelerated onto the sidewalk and crashed near a recycling center.
12
                  Shawn Johnson was at a car wash on University Avenue when he
13
            heard tires screeching and a thumping sound of a vehicle hitting something.
14          Johnson turned and saw Megan fly into the air, land on the ground, and roll
            over. The vehicle then crashed and stopped. Johnson took a picture of the
15
            vehicle and called 911.
16
                   San Diego Police Officer Wilton Garbutt responded to the scene of
17
            the accident. When he arrived, Officer Garbutt saw that a SUV had collided
18          with a traffic sign and Megan was lying in the parking lot of the car wash.
            Megan was unconscious and bleeding from her head. Deleal was slouched in
19
            the driver’s seat of the SUV. He was unconscious.
20
                  Officer Garbutt knocked on the window of the SUV several times, but
21
            Deleal did not respond. Officer Garbutt broke the passenger window of the
22          SUV to unlock the doors. The keys to the SUV were still in the ignition.
            Officer Garbutt placed the car in park and took the keys out. Deleal was still
23
            unconscious when paramedics arrived approximately five minutes later.
24
25   1
       This Court gives deference to state court findings of fact and presumes them to be correct; Petitioner
26   may rebut the presumption of correctness, but only by clear and convincing evidence. See 28 U.S.C. §
     2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); see also Parke v. Raley, 506 U.S. 20, 35-36
27   (1992) (holding findings of historical fact, including inferences properly drawn from those facts, are
28   entitled to statutory presumption of correctness). Here, Petitioner does not raise a challenge to any of
     these facts.

                                                        2
                                                                                       19-cv-00522-MMA- NLS
 1         Officer Michael Gottfried obtained surveillance video from the car
     wash. The video showed the SUV committing a traffic violation by moving
 2
     unsafely to the right, leaving the paved portion of the roadway, and striking
 3   Megan who was walking on the sidewalk. The SUV came to a stop when it
     crashed into a street sign.
 4
 5          Paramedics transported Megan and Deleal to the hospital. Megan did
     not remember being struck by a vehicle. When she woke up in the hospital,
 6
     she was in extreme pain and was having difficulty breathing. She had a large
 7   hematoma and contusion near he left eyebrow. She was missing two teeth
     and a third was partially broken. Megan had a swollen lip, abrasions on her
 8
     hands, and blood in her mouth. A scan revealed that Megan had bleeding in
 9   her brain and had fractured her pelvis. After she left the hospital, Megan had
     to learn to walk again and undergo speech therapy. At the time of trial,
10
     Megan still had memory loss, pain throughout her body, and migraines.
11
            Dr. Mark Cannis treated Deleal. When he first came into the hospital,
12
     Deleal was “poorly responsive,” his eyes were closed, and he did not
13   respond to questions. He was snoring and breathing slowly. Dr. Cannis
     performed numerous blood tests on Deleal. The tests were negative for
14
     alcohol. A urine test showed positive for methamphetamine, amphetamine,
15   marijuana, and a tricyclic antidepressant medication. Subsequent laboratory
     tests on Deleal’s blood samples confirmed methamphetamine at 254
16
     nanograms per milliliter and amphetamine at 22 nanograms per milliliter.
17
            Dr. Cannis testified that initial symptoms of methamphetamine
18
     intoxication include agitation, hyperactivity, delirium, and delusional
19   behavior. The person may also have hallucinations or a fast heart rate. As the
     methamphetamine wears out of a person’s system, the person typically has a
20
     “profound degree of somnolence and fatigue and tiredness. It’s as if they
21   haven’t – well, in some cases it is because they haven’t slept for days.” Dr.
     Cannis had seen many patients who had experienced seizures from
22
     marijuana use. In Dr. Cannis’s opinion, a combination of methamphetamine
23   and marijuana could increase the possibility of seizures.
24
            Based on his training and experience, Dr. Cannis concluded that
25   Deleal had a provoked seizure from methamphetamine and
     sympathomimetic abuse. Dr. Cannis explained that sympathomimetic refers
26
     to a substance or drug that causes a person to act in an agitated, delirious, or
27   adrenaline provoked state. According to Dr. Cannis, it was possible that
     Deleal’s seizure was only coincidentally associated with his positive
28

                                             3
                                                                         19-cv-00522-MMA- NLS
 1   toxicology results. However, it was much more likely that Deleal had a
     provoked seizure from methamphetamine and sympathomimetic drugs. In
 2
     reaching this conclusion, Dr. Cannis considered that Deleal did not have
 3   epilepsy or other factors that could cause seizures.
 4
            Ola Bawardi, a forensic toxicologist, testified that a person with a
 5   blood result of methamphetamine at a level of 254 nanograms per milliliter
     can be impaired for purposes of driving. For example, the person may drive
 6
     too fast, drive erratically, have difficulty maintaining his lane of travel, and
 7   may not pay attention to things on the roadway. If a driver swerves in and
     out of traffic, makes an altered movement to the right, accelerates up a curb,
 8
     strikes an individual, and then rolls to a rest, the driving pattern can be
 9   consistent with somebody who is under the influence of methamphetamine.
10
            Bawardi testified that methamphetamine can cause a person’s body to
11   “crash,” when his body becomes so fatigued that it can no longer produce
     the stimulating effect typically associated with the drug. During the crash
12
     phase, the person can appear almost drunk and is extremely fatigued,
13   drowsy, and difficult to wake up. However, the person could still have
     internal signs of stimulation such as elevated blood pressure and heart rate.
14
     According to Bawardi, although a person crashing from methamphetamine
15   may be difficult to wake up, he or she would not experience a prolonged
     period of unconsciousness. Unconsciousness for a period of several hours
16
     would be inconsistent with a person crashing from methamphetamine use.
17
     Defense
18
           Dr. Charles O’Connell, an emergency room physician and medical
19   toxicologist, testified that methamphetamine rarely causes seizures. In
     general, it only happens in cases of massive overdose. According to Dr.
20
     O’Connell, Deleal’s methamphetamine concentration of 254 nanongrams
21   per milliliter is at the very low end of recreational abuse. In order for a
     seizure to occur, a person would need a significantly higher drug
22
     concentration.
23
            Dr. O’Connell reviewed Deleal’s medical records and investigative
24
     reports regarding the accident. Dr. O’Connell testified that Deleal’s level of
25   deep sedation was not consistent with a methamphetamine “crash” because a
     person coming down from a methamphetamine high would wake up from
26
     prodding and stimulation. Additionally, it is not consistent with
27   methamphetamine intoxication for a person to be unconscious at the wheel
     of a car after the use of the drug. In Dr. O’Connell’s opinion, Deleal was not
28

                                            4
                                                                         19-cv-00522-MMA- NLS
 1          significantly intoxicated by methamphetamine at the time of the accident.
 2
     (Lodgment No. 6 at 2-6.) After an independent review of the trial record, the Court
 3
     concludes that the California Court of Appeal’s opinion represents an accurate
 4
     summary of the record. (See Lodgment No. 1).
 5
     III.   PROCEDURAL BACKGROUND
 6
            A.      Trial Court Proceedings
 7
            Petitioner appears to have been initially charged on April 6, 2016.2 (See Lodgment
 8
     No. 2 at 7.) Petitioner was charged with driving under the influence of drugs causing
 9
     injury. (Id. at 8); see Cal. Veh. Code § 23153(e) (2015). The prosecution also alleged
10
     “that in the commission and attempted commission of the offenses, [Petitioner]
11
     personally inflicted great bodily injury upon . . . ANDERSON,” within the meaning of
12
     Cal. Penal Code §§ 1192.7(c)(8) and 12022.7(a). (Lodgment No. 2 at 8.)
13
            On June 6, 2016, a jury convicted Petitioner of driving under the influence of drugs
14
     causing injury and found true the accompanying allegations. (Id. at 118-119, 121.) On
15
     September 19, 2016, the trial court sentenced Petitioner to a total of 5 years in state
16
     prison. (Lodgment No. 1-7 at 633, 635; Lodgment No. 2 at 91.) Petitioner’s sentence was
17
     comprised of a middle term of two years for causing injury while driving under the
18
     influence of a drug and a consecutive sentence of three years for personally inflicting
19
     great bodily injury under Cal. Penal Code § 12022.7(a). 3 (See Lodgment No. 1-7 at
20
     635:19-26; Lodgment No. 2 at 48, 91.)
21
     ///
22
     ///
23
24   2
       The “Complaint-Felony” in Lodgment No. 2 includes several dates on it. The date “APR 0 6 2016”
25   appears in large, bolded font on the first page of the complaint. (Lodgment No. 2 at 7.) Another date,
     “2016 Jan 14” also appears on the same page. (Id.) Additionally, the “Declaration in Support of Arrest
26   Warrant” was stamped on “2016 Jan 21,” but was signed “on this 7th day of January 2016.” (Id. at 10,
     13.)
27   3
       It is not clear from the record what happened to the additional enhancement under Cal. Penal Code §
28   1192.7(c)(8). The jury found the allegation associated with § 1192.7(c)(8) true, but it does not appear in
     Petitioner’s sentencing form. (Lodgment No. 2 at 119. See id. at 91.)

                                                          5
                                                                                          19-cv-00522-MMA- NLS
 1         B.     Direct Appeal
 2         On October 25, 2016, Petitioner filed for appeal. (Lodgment No. 2 at 92.) In his
 3   direct appeal, Petitioner claimed that his conviction should be reversed on the ground that
 4   there was insufficient evidence to find him guilty of driving under the influence of a drug
 5   and that the trial court erred by denying him probation. (Lodgment No. 3 at 31, 38.)
 6   Petitioner argued that aside from an eyewitness’s testimony of his erratic driving pattern,
 7   “there was no other credible showing that appellant was under the influence of a drug
 8   while he was driving.” (Lodgment No. 3 at 34.) Petitioner further argued that the failure
 9   of the prosecution’s expert witnesses to “opine that appellant was under the influence of
10   methamphetamine” along with other inconsistencies in the expert testimony meant that
11   “there [wa]s insufficient evidence, as a matter of law, to support the conviction.”
12   (Lodgment No. 3 at 34, 36–37.) On September 22, 2017, the California Court of Appeals
13   rejected petitioner’s argument stating that “[b]ased on the record before us, the jury’s
14   finding that Deleal was driving while under the influence was not based on speculation or
15   conjecture. While there was some testimony that may have contradicted the jury’s
16   finding, there was ample evidence to support the finding.” (Lodgment No. 6 at 9–10.)
17         On November 1, 2017, Petitioner sought review from the California Supreme
18   Court. (ECF No. 1 at 3.) On review, Petitioner presented the same issues that he had
19   raised with the California Court of Appeals. (See Lodgment No. 7.) On December 13,
20   2017, the California Supreme Court denied petitioner’s petition for review without
21   further comment. (Lodgment No. 8.)
22         C.     Federal Habeas Proceedings
23         On March 19, 2019, Petitioner filed the instant federal petition for writ of habeas
24   corpus in this Court. (ECF No.1 at 1.)
25   IV.   STANDARD OF REVIEW
26         This petition is governed by the provisions of the Antiterrorism and Effective
27   Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320 (1997).
28   Under AEDPA, a habeas petition will not be granted unless the adjudication: “(1)

                                                   6
                                                                              19-cv-00522-MMA- NLS
 1   resulted in a decision that was contrary to, or involved an unreasonable application of
 2   clearly established federal law,” 28 U.S.C. § 2254(d)(1), “or (2) resulted in a decision
 3   that was based on an unreasonable determination of the facts in light of the evidence
 4   presented at the state court proceeding.” 28 U.S.C. § 2254(d)(2); Early v. Packer, 537
 5   U.S. 3, 8 (2002) (quoting 28 U.S.C. §2254(d)(1); § 2254(d)(2)).
 6         A federal court is not called upon to decide whether it agrees with the state court’s
 7   determination; rather, the court applies a very deferential review, inquiring only whether
 8   the state court’s decision was “objectively unreasonable.” See Yarborough v. Gentry,
 9   540 U.S. 1, 5 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th Cir. 2004). “A federal
10   habeas court may issue the writ under the ‘contrary to’ clause if the state court applied a
11   rule different from the governing law set forth in [Supreme Court] cases, or if it decide[d]
12   a case differently than [the Supreme Court] ha[s] done on a set of materially
13   indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002) (citing Williams v.
14   Taylor, 529 U.S. 362, 405-06 (2000)). A state court is not required to cite Supreme Court
15   precedent when resolving a habeas corpus claim, “so long as neither the reasoning nor the
16   result of the state-court decision contradicts them.” See Early, 537 U.S. at 8. For purposes
17   of § 2254(d), clearly established federal law, means “the governing principle or principles
18   set forth by the Supreme Court at the time the state court renders its decision.” Lockyer
19   v. Andrade, 538 U.S. 63, 71–72 (2003) (citing Williams, 529 U.S. at 405, 413).
20         “The court may grant relief under the ‘unreasonable application’ clause if the state
21   court correctly identifie[d] the governing legal principle from [Supreme Court] decisions
22   but unreasonably applie[d] it to the facts of the particular case.” Bell, 535 U.S. at 694
23   (citing Williams, 529 U.S. at 407-08).
24         To meet the “unreasonable application” standard, a “state court’s decision [must]
25   be more than incorrect or erroneous.” Lockyer 538 U.S. at 75 (citing Williams, 529 U.S.
26   at 410, 412). Further, a federal court reviewing a habeas petition “must determine what
27   arguments or theories supported, or . . . could have supported, the state-court decision;
28   and then it must ask whether it is possible fairminded jurists could disagree that those

                                                   7
                                                                               19-cv-00522-MMA- NLS
 1   arguments or theories are inconsistent with the holding in a prior decision of [the
 2   Supreme Court].” Harrington v. Richter, 562 U.S. 86, 102 (2011). This is an extremely
 3   deferential review and imposes a heavy burden on the Petitioner to prove that the state
 4   court’s ruling on the claim was “so lacking in justification that there was an error well
 5   understood and comprehended in existing law beyond any possibility for fairminded
 6   disagreement.” Id. at 103.
 7         To determine if “a decision was based on an unreasonable determination of the
 8   facts in light of the evidence presented,” the state court’s factual findings “are presumed
 9   correct absent clear and convincing evidence to the contrary.” Miller-El v. Cockrell, 537
10   U.S. 322, 340 (2003) (citing 28 U.S.C. 2254(e)(1)). A state court’s decision “will not be
11   overturned on factual grounds unless” its factual determinations were “objectively
12   unreasonable in light of the evidence presented in state court.” Miller-El v. Cockrell, 537
13   U.S. 322, 340 (2003) (citing 28 U.S.C. § 2254(d)(2)); 28 U.S.C. § 2254(d)(2); see also
14   Rice v. Collins, 546 U.S. 333, 341-42 (2006) (the fact that “[r]easonable minds reviewing
15   the record might disagree” does not render a decision objectively unreasonable). In order
16   to grant relief under § 2254(d)(2), a federal court “must be convinced that an appellate
17   panel, applying the normal standards of appellate review, could not reasonably conclude
18   that the finding is supported by the record.” Taylor v. Maddox, 366 F.3d 992, 1000 (9th
19   Cir. 2004) (citing Lockyer v. Andrade, 538 U.S. at 75) overruled on other grounds by
20   Murray v. Schirro, 745 F.3d 984, 999-1000 (9th Cir. 2014), as recognized in Kirkpatrick
21   v. Chappell, 926 F.3d 1157, 1170 n.3 (9th Cir. 2019).
22         When state’s highest court does not provide a reasoned decision, the Court “look[s]
23   through” it to the underlying appellate court decision and presumes that the higher court’s
24   “unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188,
25   1192 (2018). See also Ylst v. Nunnemaker, 501 U.S. 797, 805-06 (1996). Although not
26   entitled to perform a de novo review, if the dispositive state court does not “furnish a
27   basis for its reasoning,” federal habeas courts must conduct “an independent review of
28   the record . . . to determine whether the state court clearly erred in its application of

                                                    8
                                                                                 19-cv-00522-MMA- NLS
 1   controlling federal law.” Delgado v. Lewis, 223 F.3d 976, 981, 982 (9th Cir. 2000) (citing
 2   Tran v. Lindsey, 212 F.3d 1143, 1153 (9th Cir. 2000)), overruled on other grounds by
 3   Lockyer, 538 U.S. at 75-76; accord Himes v. Thompson, 336 F.3d 848, 853 (9th Cir.
 4   2003) (citing Delgado, 223 F.3d at 982).
 5   V.     DISCUSSION
 6          In this federal habeas petition, the only issue raised by Petitioner is a challenge to
 7   the sufficiency of the evidence supporting his conviction. (See ECF No. 1-2.)4
 8          As a threshold matter, there is some confusion in Petitioner’s memoranda as to which
 9   section of AEDPA Petitioner is moving under. In his petition, Petitioner states that the issue
10   raised is “[i]nsufficiency of the evidence to support conviction, under Jackson v. Virginia
11   (1979) 443 U.S. 307.” (ECF No. 1 at 2.) The heading for Petitioner’s argument reads
12   “Petitioner’s conviction should be reversed because under Jackson v. Virginia (1979) 433
13   U.S. 307, the evidence was insufficient to support the element requiring proof that he was
14   under the influence of a drug.” (ECF No. 1-2 at 18.) Petitioner then asserts that he should
15   be issued a writ of habeas corpus because he can meet the requirements of 28 U.S.C. §
16   2254(d)(2). (Id. at 19, 18.) However, the Ninth Circuit has held that “§2254(d)(2) is not
17   readily applicable to Jackson cases” because it “does not describe the task of a court in
18   performing a Jackson analysis.” Sarausad v. Porter, 479 F.3d 671, 677, 678 (9th Cir. 2007)
19   reversed on other grounds Waddington v. Sarausad, 555 U.S. 179 (2009), as recognized
20   in Martinez v. Gonzalez, Case No.: 17-cv-1760-WQH-AGS, 2019 WL 1590471, at *3
21   (S.D. Cal. Apr. 12, 2019), appeal docketed, No. 19-55440 (9th Cir. Apr. 18, 2019); accord
22   Flores v. Beard, 533 F. Appx. 730, 731 n.1 (9th Cir. 2013). “We therefore evaluate a state
23   court’s resolution of a Jackson sufficiency-of-the-evidence claim in all cases under §
24   2254(d)(1) rather than §2254(d)(2).” Sarausad, 471 F.3d at 678. Following this Ninth
25
26   4
      Petitioner failed to file a timely traverse in this case. However, the claims made by Petitioner in his
     memoranda supporting his Petition do not provide any authority to support a claim that the California
27   Court of Appeal’s decision was “contrary to” clearly established Federal law. (See ECF No. 1-2 at 19-
28   20); 28 U.S.C. § 2254(d)(1). As a result, the Court will not perform any analysis under the “contrary to”
     prong of § 2254(d)(1).

                                                         9
                                                                                         19-cv-00522-MMA- NLS
 1   Circuit precedent, this Court will analyze Petitioner’s claims under § 2254(d)(1).
 2          A. Sufficiency of the Evidence
 3          The Supreme Court’s primary precedent on sufficiency of the evidence is Jackson
 4   v. Virginia. 443 U.S. 307, 317–324 (1979), superseded by statute, Antiterrorism and
 5   Effective Death Penalty Act of 1996, Pub. L. No. 1-4-132, 110 Stat. 1214, as recognized
 6   in Starr v. Mitchell, No. 98-4541, 2000 WL 1529807, at *3 (6th Cir. Oct. 6, 2000);5
 7   accord Foley v. Kernan, Case No.: 16-CV-408 JLS (BGS), 2018 WL 3426209, at *3
 8   (S.D. Cal. July 16, 2018).6 The Supreme Court has held that “the Due Process Clause . . .
 9   protects a defendant in a criminal case against conviction ‘except upon proof beyond a
10   reasonable doubt of every fact necessary to constitute the crime with which he is
11   charged.’” Jackson, 443 U.S. at 315 (quoting In re Winship, 397 U.S. 358, 364 (1970)).
12   In Jackson, the Supreme Court established that “the critical inquiry on review of the
13   sufficiency of the evidence to support a criminal conviction must be . . . to determine
14   whether the record evidence could reasonably support a finding of guilt beyond a
15   reasonable doubt.” 443 U.S. at 318. However, a court reviewing such evidence should not
16   “ask itself whether it believes that the evidence at trial established guilt beyond a
17   reasonable doubt.” Id. at 318–19 (quoting Woodby v. INS, 385 U.S. 276, 282 (1966))
18   (alteration in original) (internal quotation marks omitted). Rather, a reviewing court is
19   called upon to evaluate “whether, after viewing the evidence in the light most favorable
20
     5
21     Although Jackson has been superseded by AEDPA, the Jackson standards for sufficiency of evidence
     have continued to be applied by courts in the Ninth Circuit. See e.g., United States v. Nevils, 598 F.3d
22   1158, 1163-64 (9th Cir. 2010); Maquiz v. Hedgpeth, 907 F.3d 1212, 1217 (9th Cir. 2018); Foley v.
     Kernan, Case No.: 16-CV-408 JLS (BGS), 2018 WL 3426209, at *3-4 (S.D. Cal. July 16, 2018);
23   Granados v. Montgomery, Case No.: 19cv0517 GPC (NLS), 2019 WL 3288953, at *11 (S.D. Cal. July
24   22, 2019). The Supreme Court has also reaffirmed the Jackson standard. See McDaniel v. Brown, 558
     U.S. 120, 132-33 (2010). Therefore, the Court has applied the Jackson standard to this case.
25   6
       In its discussion of the sufficiency of the evidence in Petitioner’s case, the California Court of Appeal
     drew its definition of “‘[s]ubstantial evidence’” from People v. Gallardo, 22 Cal. App. 4th 489, 492
26   (1994). (Lodgment No. 6 at 7.) Gallardo in turn quoted from People v. Johnson, 26 Cal. 3d 557, 578
     (1980), which relied heavily on Jackson v. Virginia, 443 U.S. 307 (1979). As a result, the general
27   standard for sufficiency of the evidence is ultimately drawn from Jackson. See e.g., Foley v. Kernan,
28   2018 WL 3426209, at *3 (finding that by citing state precedents that “directly rely on Jackson v.
     Virginia . . . the California Court of Appeal correctly identified the governing legal rule.”).

                                                          10
                                                                                           19-cv-00522-MMA- NLS
 1   to the prosecution, any rational trier of fact could have found the essential elements of the
 2   crime beyond a reasonable doubt.” Id. at 319 (citing Johnson v. Louisiana, 406 U.S. 356,
 3   362 (1972)) (alteration in original). The Jackson Court further specified “that upon
 4   judicial review all of the evidence is to be considered in the light most favorable to the
 5   prosecution.” Id. (alteration in original).
 6          The Ninth Circuit has interpreted Jackson as creating “a two-step inquiry.” U.S. v.
 7   Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010). Using the language of Jackson, the Ninth
 8   Circuit held that a court evaluating the sufficiency of evidence must first consider that
 9   evidence “in the light most favorable to the prosecution” and in doing so, presume that
10   any factual conflicts in the record were resolved “‘in favor of the prosecution.’”7 Id.
11   (quoting Jackson, 443 U.S. at 326). Second, “the reviewing court must determine
12   whether this evidence . . . is adequate to allow ‘any rational trier of fact [to find] the
13   essential elements . . . beyond a reasonable doubt.’” Id. (quoting Jackson, 443 U.S. at
14   319) (alterations in original). This inquiry should be applied “with reference to the
15   elements of the criminal offense as set forth by state law.” Juan H. v. Allen, 408 F.3d
16   1262, 1275 (9th Cir. 2005) (citing Jackson, 443 U.S. at 324 n. 16); accord Gonzales v.
17   Gipson, 701 Fed. Appx. 558, 560 (9th Cir. 2017) (quoting Juan H., 408 F.3d at 1275).
18   Circumstantial evidence may be sufficient by itself. Granados v. Montgomery, Case No.:
19   19cv0517 GPC (NLS), 2019 WL 3288953, at *11 (S.D. Cal. July 22, 2019) (quoting
20   Maquiz v. Hedgpeth, 907 F.3d 1212, 1218 (9th Cir. 2018)). However, the Ninth Circuit
21   has noted that “[s]peculation and conjecture cannot take the place of reasonable
22   inferences and evidence -- whether direct or circumstantial.” Juan H., 408 F.3d at 1275.
23          Additionally, the Ninth Circuit has specified that “[a]fter AEDPA, we apply the
24   standards of Jackson with an additional layer of deference.” Juan H., 408 F.3d at 1275
25
26
     7
       The full quote from Jackson reads as follows: “a federal habeas court faced with a record of historical
27   facts that supports conflicting inferences must presume––even if it does not affirmatively appear in the
28   record––that the trier of fact resolved any such conflicts in favor of the prosecution and must defer to
     that resolution.” 443 U.S. at 326.

                                                         11
                                                                                         19-cv-00522-MMA- NLS
 1   (citing 28 U.S.C. § 2254(d)).8 Finally, decisions of circuit courts may be considered “to
 2   the extent that they illuminate the meaning and application of Supreme Court
 3   precedents,” id. (citing Casey v. Moore, 386 F.3d 896, 907 (9th Cir. 2004)), but “only
 4   ‘clearly established Federal law, as determined by the Supreme Court of the United
 5   States’ can be the basis for relief under AEDPA.” Id. (quoting 28 U.S.C. § 2254(d)).
 6          B. Analysis
 7          Petitioner was convicted of violating Section 23153(e) of the California Vehicle
 8   Code.9 (Lodgment No. 2 at 118.) This Section states:
 9          It is unlawful for a person, while under the influence of any drug, to drive a
            vehicle and concurrently do any act forbidden by law, or neglect any duty
10
            imposed by law in driving the vehicle, which act or neglect proximately
11          causes bodily injury to any person other than the driver.
12
     Cal. Veh. Code § 23153(e) (2015). The California Court of Appeal has specified that the
13
     elements of this offense are:
14
15
            (1) driving a vehicle while under the influence of an alcoholic beverage or
16          drug; (2) when so driving, committing some act which violates the law or is
            a failure to perform some duty required by law; and (3) as a proximate result
17
            of such violation of law or failure to perform a duty, another person was
18          injured.
19
     People v. Minor, 28 Cal. App. 4th 431, 438 (1994) (citing People v. Capetillo, 220 Cal.
20
     App. 3d 211, 216 (1990)). Further, the California Court of Appeal has stated that “[t]o be
21
     ‘under the influence’ within the meaning of the Vehicle Code, the liquor or liquor and
22
23
24
     8
       The Ninth Circuit stated in Gonzales v. Gipson that when “the Antiterrorism and Effective Death
     Penalty Act (‘AEDPA’) applies . . . ‘we owe a “double dose of deference”’ to the state court’s
25   judgment.” 701 Fed. Appx. 558, 559 (9th Cir. 2017) (quoting Long v. Johnson, 736 F.3d 891, 896 (9th
     Cir. 2013)). However, the Ninth Circuit has not clearly distinguished this standard from the AEDPA
26   standard itself. For example, in Juan H., the Ninth Circuit stated “that we must ask whether the decision
     of the California Court of Appeal reflected on an ‘unreasonable application’ of Jackson and Winship to
27   the facts of this case.” 408 F.3d at 1275 (citing 28 U.S.C. §2254(d)(1)).
     9
28     In the current version of the California Vehicle Code this is Section 23153(f). See Cal. Veh. Code §
     23153(f).

                                                        12
                                                                                         19-cv-00522-MMA- NLS
 1   drug(s) must have so far affected the nervous system, the brain, or muscles as to impair to
 2   an appreciable degree the ability to operate a vehicle in a manner like that of an
 3   ordinarily prudent and cautious person in full possession of his faculties.” Byrd v.
 4   Municipal Court, 125 Cal. App. 3d 1054, 1058 (1981) (citing People v. Haeussler, 41
 5   Cal. 2d 252, 261 (1953)) (alteration in original); accord People v. McNeal, 46 Cal. 4th
 6   1192-93 (2009) (quoting Byrd, 125 Cal. App. 3d at 1058).
 7         Petitioner appears to argue that there was insufficient evidence to support a finding
 8   that he was under the influence of a drug at the time of the accident, thereby invalidating
 9   his conviction for driving under the influence causing injury. (See ECF No. 1-2 at 19–
10   20.) Petitioner presents two primary arguments in support of this contention: First,
11   relying on the testimony of his expert witness, Petitioner essentially argues that aside
12   from his driving pattern, the circumstances under which he was found at the scene of the
13   accident and the symptoms he presented following the accident were “not consistent with
14   meth intoxication.” (Id. at 19 (citations omitted).) Second, Petitioner argues that “neither
15   of the prosecution’s experts could say with any degree of certainty that a person
16   presenting with petitioner’s symptoms right after the collision was under the influence of
17   methamphetamine for purposes of driving.” (Id. at 20.)
18         Respondent rejects these arguments, contending that there was sufficient evidence
19   to find Petitioner guilty. (See ECF No. 6-1 at 6-12.) Respondent argues that
20   “[Petitioner’s] erratic and unlawful driving, his blood test results, and the testimony of
21   both his treating physician and the forensic toxicologist, constituted substantial evidence
22   that [Petitioner] was under the influence of methamphetamine at the time he struck the
23   victim.” (Id. at 12.)
24         In line with the precedents established by the Supreme Court, this court “‘look[s]
25   through,’” the California Supreme Court’s unexplained opinion to examine the reasoning
26   of the California Court of Appeal. See Wilson, 138 S. Ct. at 1192; (Lodgment No. 8;
27   Lodgment No. 6).
28         In its opinion, the California Court of Appeal rejected Petitioner’s argument that

                                                  13
                                                                               19-cv-00522-MMA- NLS
 1   the only evidence in the record supporting the first element of the charge, driving under
 2   the influence of a drug, was the manner of his driving, which was insufficient to sustain
 3   his conviction by itself. (See Lodgment No. 6 at 8-9.) In so doing, the Court of Appeal
 4   highlighted additional evidence in the trial record that, in the court’s estimation, tended to
 5   support Petitioner’s conviction. This evidence included testimony from an eyewitness,
 6   Jesus Contreras, who observed Petitioner’s erratic driving pattern, the accident itself, and
 7   believed Petitioner was under the influence. (Id. at 8.) In addition, the Court of Appeal
 8   noted that the prosecution had presented evidence showing that Petitioner “had
 9   methamphetamine in his blood at a level of 254 nanograms per milliliter.” (Id.) The Court
10   of Appeal further pointed to evidence from Ola Bawardi, a forensic toxicologist and
11   expert witness. (See id. at 9, 5.) Bawardi testified that Petitioner’s “driving pattern was
12   consistent with somebody under the influence of methamphetamine,” and that it was
13   possible for a person with the same level of methamphetamine in their blood as Petitioner
14   presented to “be impaired for the purpose of driving.” (Id. at 9.) Finally, the Court of
15   Appeal noted that Petitioner’s elevated heart rate was a symptom that was consistent with
16   methamphetamine intoxication. (Id.)
17         Additionally, the Court of Appeal also rejected Petitioner’s second line of
18   argument that the conflicting testimony of expert witnesses at trial reduces the finding
19   that he was under the influence of methamphetamine to “speculation and conjecture.” (Id.
20   at 9.) In rejecting Petitioner’s argument that his unconsciousness was not consistent with
21   methamphetamine intoxication, the appellate court noted Bawardi’s testimony that
22   responses to methamphetamine are very individualized and can depend on a range of
23   factors such as the “individual’s health.” (See id.) Bawardi also testified “that seizures
24   can occur at any level of methamphetamine intoxication.” (Id.) Finally, the Court of
25   Appeal highlighted the fact that although Dr. Cannis, the physician who treated
26   Petitioner, had conceded it was possible for Petitioner’s seizure to only have been
27   coincidental to his methamphetamine levels, he testified that “it was much more likely
28   that [Petitioner] had a provoked seizure from methamphetamine and sympathomimetic

                                                   14
                                                                               19-cv-00522-MMA- NLS
 1   drugs.” (Id. at 9.) The court also emphasized that Dr. Cannis based his conclusions on his
 2   experience with thousands of methamphetamine patients, the extensive testing he had
 3   conducted on Petitioner, and that Petitioner had no history of seizures caused by other
 4   reasons. (Id.)
 5          Despite the presence of contrasting evidence in the trial record, the Court of
 6   Appeal concluded that there was sufficient evidence to support the jury’s finding and
 7   sustain Petitioner’s conviction. Analyzing this conclusion within the context of AEDPA,
 8   this Court cannot say that the Court of Appeal’s decision represented an “unreasonable
 9   application of” the standard for sufficiency of evidence established by the Supreme Court
10   in Jackson. See 28 U.S.C. § 2254(d)(1); Jackson, 443 U.S. at 315, 318-19, 326. In order
11   for a state court’s decision to violate the AEDPA standard, that court’s “application must
12   be objectively unreasonable.” Lockyer v. Andrade, 538 U.S. at 75 (citing Williams, 529
13   U.S. at 409). Further, the Supreme Court has clearly established that “[s]ection 2254(d) .
14   . . [is] designed to confirm that state courts are the principal forum for asserting
15   constitutional challenges to state convictions,” and that Petitioner has the substantial
16   burden of “show[ing] that the state court’s ruling . . . was so lacking in justification that
17   there was an error well understood and comprehended in existing law beyond any
18   possibility for fairminded disagreement.” Harrington, 562 U.S. at 103. Given these
19   standards and the foregoing evidence considered by the Court of Appeal in reaching its
20   decision, this Court concludes that Petitioner has not made the necessary showing to
21   establish that the Court of Appeal’s decision represented an “unreasonable application
22   of” the Jackson standard. See 28 U.S.C. § 2254(d)(1); Jackson, 443 U.S. at 315, 318-19,
23   326.
24          Moreover, based on an independent review of the record, this Court finds
25   additional evidence not specifically cited by the Court of Appeal that could have
26   supported the jury’s verdict. (See Lodgment No. 1.) For example, the jury had the
27   opportunity to view footage of the accident from a nearby security camera, which at least
28   showed Petitioner’s SUV making unsafe movements before the accident. (See Lodgment

                                                   15
                                                                                19-cv-00522-MMA- NLS
 1   No. 1-2 at 95-100.) Additionally, the jury heard testimony from Dr. Cannis that while he
 2   was treating Petitioner, he “obtained a urine toxicologic panel, which showed positive
 3   methamphetamines, positive amphetamines, positive tetrahydrocannabinol, which is
 4   marijuana. Positive for tricyclic antidepression medication.” (Lodgment No. 1-3 at
 5   199:19-23.) Dr. Cannis also testified that marijuana can cause seizures and that
 6   combining it with methamphetamine can increase the likelihood of a person suffering
 7   from a seizure. (Id. at 226, 227.)
 8          The record also indicated that the jury may have had reasons for discounting the
 9   testimony of Dr. O’Connell, the defense’s expert witness. For instance, the Court notes
10   that even Dr. O’Connell could not opine with certainty that Petitioner had suffered from a
11   seizure. When asked “it’s your opinion here today . . . that we don’t even know if the
12   defendant had a seizure, correct” Dr. O’Connell replied “It’s possible. I mean, I don’t
13   have another explanation.” (Lodgment No. 1-4 at 433:6-9.) Further, Dr. O’Connell
14   testified that his final report stated that it was “unclear” what caused Petitioner’s “altered
15   mental status.”10 (Id. at 435.) Such testimony does not reflect certainty. Dr. O’Connell
16   also conceded that his evaluation of Petitioner’s records in the absence of the opportunity
17   to personally examine him effectively amounted to “Monday morning quarterbacking.”
18   (Id. at 441.) Finally, when asked whether he “recommend someone driving with 254-
19   nanograms per milliliter [of methamphetamine] in their system,” Dr. O’Connell testified
20   “[t]hat’s a difficult question to answer. There are some tests that show under 200 actually
21   enhances driving behavior. 254 is a little above that range.” (Id. at 444:6-7,8-10; see also
22   id. at 425-27.)
23          Petitioner’s primary argument for why his writ of habeas corpus should be granted
24   is based on perceived inconsistencies in the record, primarily in the testimony of the
25   witnesses. (See ECF No. 1-2 at 19-20.) However, the Writ of Habeas Corpus is “an
26
27   10
        On cross-examination, the prosecutor asked Dr. O’Connell: “isn’t it true that your final conclusion in
28   this case was that the cause of [Petitioner’s] altered mental status at the time of the incident is unclear?”
     Dr. O’Connell answered “[y]es, I believe I said that.” (Lodgment No. 1-4 at 435:2-6.)

                                                           16
                                                                                            19-cv-00522-MMA- NLS
 1   extraordinary remedy,” and this Court is required to view all of the evidence presented at
 2   trial in the light most favorable to the prosecution. Jackson, 443 U.S. at 319; see e.g.,
 3   Brecht v. Abrahamson, 507 U.S. 619, 633 (1993) (“[T]he writ of habeas corpus has
 4   historically been regarded as an extraordinary remedy. . . .”). Evaluation of evidence and
 5   resolution of factual disputes is the purview of the trier of fact. Jackson, 443 U.S. at 319.
 6   It is not the place of this Court to disturb the evaluations or resolutions made by the
 7   finder of fact, and any attempt to do so would be a clear violation of the standards
 8   governing review of the sufficiency of the evidence, as this Court must consider all
 9   factual disagreements to have been resolved in the prosecution’s favor. See id. at 326 (“a
10   federal habeas court . . . must presume . . . that the trier of fact resolved any such conflicts
11   in favor of the prosecution, and must defer to that resolution.”) As the foregoing
12   discussion shows, the evidence presented by Petitioner does not rise above the level of
13   factual inconsistency or disagreement amongst the testimony presented at trial. Since the
14   Court must presume such disagreements resolved in the prosecution’s favor, the Court
15   cannot recommend that a Writ be issued on the grounds of insufficient evidence. See
16   Jackson, 443 U.S. at 326.
17         Finally, although not required, the Court will briefly consider the argument from
18   Petitioner’s brief that his conviction “was based on an unreasonable determination of the
19   facts in light of the evidence presented.” See (ECF No. 1-2 at 19-20); 28 U.S.C. §
20   2254(d)(2). Even under this provision, the petition fails. In order for a petition to be
21   granted under Section 2254(d)(2), the state court’s decision has to be “objectively
22   unreasonable.” Miller-El, 537 U.S. at 340. “It is objectively unreasonable, for example, to
23   fail to make an obvious factual finding, to misapprehend or misstate the record with
24   respect to material facts, or to ignore evidence in support of a petitioner’s claim.” Lopez
25   v. Jenkins, No. 08cv0457–LAB (AJB), 2009 WL 4895274, at *2 (S.D. Cal. Dec. 10,
26   2009) (citing Taylor, 366 F.3d at 992). Petitioner appears to argue that the state court
27   “fail[ed] to make an obvious factual finding” by not finding that Petitioner was not under
28   the influence at the time of accident. See Lopez, 2009 WL 4895274, at *2; (ECF No. 1-2

                                                    17
                                                                                 19-cv-00522-MMA- NLS
 1   at 19-20.) However, given the evidence presented at trial supporting the conclusion that
 2   Petitioner was under the influence that was addressed in the foregoing discussion,
 3   Petitioner has not made a sufficient showing that either the jury’s verdict or the Court of
 4   Appeal’s opinion reflected an “unreasonable determination of the facts.” See 28 U.S.C. §
 5   2254(d)(2).
 6         Accordingly, for all of the foregoing reasons, the Court recommends that
 7   Petitioner’s habeas petition be DENIED.
 8   VI.   CONCLUSION AND RECOMMENDATION
 9         The Court submits this Report and Recommendation to United States District
10   Judge Michael M. Anello under 28 U.S.C. § 636(b)(1) and Local Civil Rule HC.2 of the
11   United States District Court for the Southern District of California. In addition, IT IS
12   HEREBY RECOMMENDED that the Court issue an Order: (1) approving and adopting
13   this Report and Recommendation, and (2) directing that Judgment be entered DENYING
14   the Petition.
15         IT IS HEREBY ORDERED that any party to this action may file written
16   objections with the Court and serve a copy on all parties no later than November 6, 2019.
17   The document should be captioned “Objections to Report and Recommendation.”
18         IT IS FURTHER ORDERED that any Reply to the Objections shall be filed with
19   the Court and served on all parties no later than November 20, 2019. The parties are
20   advised that failure to file objections within the specified time may waive the right to
21   raise those objections on appeal of the Court’s Order. See Turner v. Duncan, 158 F.3d
22   449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991).
23   Dated: October 15, 2019
24
25
26
27
28

                                                  18
                                                                              19-cv-00522-MMA- NLS
